DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2	.Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.

Information Disclosure Statement
3.	The information disclosure statements (IDSs) submitted on 05/19/2021, 08/20/2021 have been considered by the examiner.

Claim Objections
4.	Claims 6-7, 9-16 are objected to because of the following informalities:  
Claim 6, lines 1-2 the recited “is configured to comprise” should be “comprises”

Claim 7 is also objected to because it depends on objected claim 6.

Claim 9, line 5 the recited “generate error detector output” should be “generate an error detector output”.


Claim 14, line 1 the recited “is first error” should be “is a first error”.
Claim 14, line 2 the recited “and the output is first” should be “and the output is a first”.
Claim 14, line 3 the recited “to measure quadrature” should be “to measure a quadrature”.
Claim 14, line 4 the recited “to generate second” should be “to generate a second”.
Claim 14, line 5 the recited “for second output” should be “for a second output”.

Claims 15-16 are also objected to because they depend on objected claim 9.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 15-16 recite “a duty cycle correction circuit configured to adjust the 


	Here it is unclear if Applicant intended to claim “a quadrature error correction circuit” instead of the currently claimed “a duty cycle correction circuit”. Line 3 claims “…to measure a quadrature error” and not measuring a duty cycle error. Therefore based on instant line 3, it appears that the claimed “a duty cycle correction circuit” of line 15 should be “a quadrature error correction circuit”.
	
If Applicant intends to claim “a duty cycle correction circuit configured to adjust the 
clock associated with the transmitter based on the error detector output” (emphasis added), it is unclear how a measured quadrature error (per line 3 of claim 1) used to determine the error detector output is used by a duty cycle correction circuit (a circuit which corrects duty cycle not quadrature error per the instant specification).

Claims 2, 3 depend on claim 1 and respectively claim “wherein the error detection circuit is configured to measure the duty cycle error…” where the “the duty cycle error” lacks antecedent basis in claims 2,3 as claim 1 line 3 claims “to measure a quadrature error” and not “to measure a duty cycle error”.

Dependent claims 4-8 are also rejected since they incorporate the rejected limitations of claim 1.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claims 9-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by 
Zhao et al. (U.S. 2019/0123728)(reference cited in the 05/19/2021 IDS).
With respect to claim 9, Zhao et al. disclose: an error detector circuit configured (Fig. 3, at least Detector Circuit 308 (part of the multiplexing transmitter of  Fig. 1) which under the control of 310 performs step 606 of Fig. 6 as described in the last sentence of [0040] but also refer to (3) of  [0040]) to measure quadrature error (last sentence of [0040] also (3) of [0040] the IQ phase error corresponds to the claimed quadrature error, second half of [0041] describing step 606) between an in-phase clock and a quadrature clock  associated with a transmitter ((3) and last sentence of [0040] where the quadrature error  is between the I22I clock pair and the I22Q clock pair and consequently between ck1 and ckq (the claimed in-phase clock and claimed quadrature 
and a quadrature error correction circuit (Fig. 3, quadrature error correction circuit comprises the following: 3043 and 3044 for phase correction to the Q clock pair is applied [0047] or 3041 and 3042 for phase correction to the I clock pair, describing step 714 of Fig. 7) configured to adjust phase shift  between the in-phase clock and the quadrature clock based on the quadrature error (step 714 application of phase correction corresponds to the claimed to adjust phase shift  [0047]).
With respect to claim 10, Zhao et al. disclose: wherein the error detector circuit is configured to measure duty cycle error for the in-phase clock associated with the transmitter to generate the error detector output based on an in-phase clock pattern for the output generated by the transmitter in response to the defined bit pattern (602 in Fig. 6).

With respect to claim 11, Zhao et al. disclose: further comprising a duty cycle correction circuit (702 of Fig. 7, where 3041 and 3042 correspond to the claimed duty cycle correction circuit, refer to the detailed description of [0043]-[0044]) configured to adjust the in-phase clock associated with the transmitter based on the duty cycle error (702 responsive to 602 [0043]). 



With respect to claim 13, Zhao et al. disclose: further comprising a duty cycle correction circuit configured to adjust the quadrature clock associated with the transmitter based on the duty cycle error (Fig. 3, 3043, 304-4 correspond to the claimed duty cycle correction circuit, used to implement 708, [0045]-[0046]).

With respect to claim 14, Zhao et al. disclose: wherein the error detector output is first error detector output, the clock pattern is a first clock pattern, and the output is first output (as explained above in the rejection of claim 9), and wherein the error detector circuit is configured to measure quadrature error between the in-phase clock and the quadrature clock to generate second error detector output ([0002], refer to the background calibration mode to keep track of temperature and supply variations (of the quadrature error)) based on a second clock pattern for second output (Fig. 3, second clock pattern cki_b) generated by the transmitter in response to an inverted version of the defined bit pattern (cki_b is generated in response to a defined bit pattern cki_n which is inverted comparted to cki_p (first half of [0030] of 120I in Fig. 2)).

Allowable Subject Matter
10.	Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The claim objections of section 3 must be overcome to allow claims 15-16.

Examiner has conducted a prior art search for claim 1 assuming the claimed “duty cycle correction circuit” of line 15 should have been “a quadrature error correction circuit” which adjusts the clock associated with the transmitter based on the error detector output.  What is claimed in instant lines 3-14 is not disclosed or suggested alone or in combination by the prior art of the record. 

Contact Information
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA VLAHOS whose telephone number is (571)272-5507. The examiner can normally be reached M 8:00-4:00, TWRF 8:00-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K AHN can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SOPHIA . VLAHOS
Examiner
Art Unit 2633



/SOPHIA VLAHOS/Primary Examiner, Art Unit 2633                                                                                                                                                                                                        10/21/2021